Filed 9/4/20 P. v. S.G. CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE

THE PEOPLE,                                                 B296711

         Plaintiff and Respondent,                          Los Angeles County
                                                            Super. Ct. No. YJ39061
         v.

S.G.,

         Defendant and Appellant.


      APPEAL from an order of the Superior Court of
Los Angeles County, J. Christopher Smith, Judge. Reversed
and remanded with instructions.

      Tonja R. Torres, under appointment by the Court of Appeal,
for Defendant and Appellant.

      Xavier Becerra, Attorney General, Lance E. Winters,
Chief Assistant Attorney General, Scott A. Taryle, Assistant
Attorney General, Steven D. Matthews and Roberta L. Davis,
Deputy Attorneys General, for Plaintiff and Respondent.
                   _________________________
       Minor S.G. appeals from an order of the juvenile court
denying his motion under Welfare and Institutions Code
section 786, subdivision (e),1 to seal the records of his juvenile
proceedings after the court dismissed the section 602 petitions
filed against him. The Attorney General agrees the statute
requires the court to seal the records. Accordingly, we reverse
the court’s order denying S.G.’s motion to seal and remand the
matter with instructions to the juvenile court to seal the records
of S.G.’s proceedings.
         FACTS AND PROCEDURAL BACKGROUND
       On February 1, 2017, the Los Angeles County District
Attorney filed a petition under section 602 alleging S.G. had
committed second degree robbery. On April 24, 2017, S.G.’s
counsel declared a doubt as to his competency. The court
suspended proceedings and appointed Dr. Nancy Kaser-Boyd
to evaluate S.G. and prepare a report. On August 2, 2017, the
prosecutor and S.G.’s counsel submitted on Dr. Kaser-Boyd’s
report and the court—based on that report—found S.G. not
competent. Proceedings remained suspended.
       In the meantime, on June 13, 2017, the District Attorney
filed a second petition against S.G., alleging first degree burglary,
taking or driving a vehicle without consent, and resisting arrest.
On August 22, 2017, the District Attorney filed a third petition,
alleging S.G. had possessed a firearm.
       In the nearly 17 months that followed, S.G. received
competency training, first from the Probation Department and




1       References to statutes are to the Welfare and Institutions
Code.



                                  2
later from Aacres, an agency affiliated with the Regional Center.2
On January 7, 2019, the Aacres competency program manager
reported S.G. appeared to understand the nature of his alleged
crimes, the potential consequences of the charges, and the roles
of various courtroom personnel. But S.G. still did “not appear
to comprehend courtroom proceedings, trial, the pleas or the plea
bargain . . . . [Nor did he] seem to understand how to effectively
assist counsel in his defense.” The manager continued, “Despite
a consistent effort to learn the material, [S.G.] demonstrates
a limited understanding of competency as a whole.”
       On January 15, 2019, S.G.’s counsel filed a motion to
dismiss the petitions under sections 709 and 782. Section 709,
subdivision (h)(3) provides the total remediation period shall not
exceed one year from the finding of incompetency and subdivision
(h)(4) provides, “If the court finds that the minor will not achieve
competency within six months, the court shall dismiss the
petition.” Section 782 authorizes the juvenile court to dismiss
a petition “if the court finds that the interests of justice and the
welfare of the person who is the subject of the petition require
that dismissal.” Counsel stated S.G. had an IQ of 61 and—
despite more than a year of competency training—there was
not a “substantial probability” that he would “attain competency
in the foreseeable future” within the meaning of section 709,
subdivision (e). Counsel noted S.G. had been in juvenile hall
for 232 days and, since his release in June 2018 he had had
no law enforcement contacts or new petitions; he was attending
high school and receiving services from the Regional Center.



2      The Regional Center initially denied S.G. services. After
an appeal, in June 2018 the Regional Center found S.G. eligible
for services.



                                 3
       On January 18, 2019, the court reappointed Dr. Kaser-
Boyd to do another report. Dr. Kaser-Boyd evaluated S.G. at her
office on February 10, 2019 and found him still not competent.
       The record on appeal does not contain any written
opposition by the prosecution to S.G.’s motion to dismiss the
petitions. But at a hearing on February 11, 2019, the deputy
district attorney told the court the prosecution objected to
dismissal of the petitions and termination of the proceedings.
S.G.’s counsel stated section 709 mandated dismissal if the minor
had not attained competence after a year of remediation. The
court—having noted that Dr. Kaser-Boyd’s report had found S.G.
still not competent—stated it “just [didn’t] see where he’s going
to be able to [attain] competency.” The court said, “They have
his IQ, I believe, at 61. He’s been deemed to be a Regional Center
consumer.” The court then terminated the proceedings and
dismissed the petitions without prejudice under section 709.
       S.G.’s counsel asked the court to seal the records, noting
the law had changed. The court replied, “I don’t know if that’s
necessarily the case, but let me check.” The court then said,
“I’m going to deny your request to seal, pursuant to section 786.”
Counsel asked how, then, S.G. could obtain a sealing order. The
court responded, “He can petition the court under [section] 781.
So I’m denying the sealing order.”3
       That same day, S.G.’s counsel filed a written motion to
seal the records of S.G.’s juvenile court proceedings. The record


3     Section 781 sets forth the process for petitioning to seal
juvenile records once the minor reaches the age of 18, or five
years after jurisdiction of the juvenile court terminated. S.G.
turned 18 in late October 2018. Under section 781, the court
can deny a sealing request if “rehabilitation has [not] been
attained to the satisfaction of the court.” (§ 781, subd. (a)(1)(A).)



                                  4
on appeal does not contain any written opposition by the
prosecution. S.G.’s counsel and the deputy district attorney
again appeared before the court on February 15, 2019. The court
stated it had dismissed the petitions and terminated jurisdiction
at S.G.’s request, “as the court had made a finding that it
appeared that he was not going to become competent in the
foreseeable future.” The court referred to “the length of time
[S.G.] had been participating in competency remediation
services.” The court then stated, “So, the court had denied the
defense motion to seal under 786 of the Welfare and Institutions
Code.”
       S.G.’s counsel discussed section 786 and In re W.R. (2018)
22 Cal. App. 5th 284. The deputy district attorney said she
“support[ed] the court’s original order” denying sealing. The
court said it did not find In re W.R. to be on point. The court
then stated, “So I’m going to continue to hold fast on my decision,
and I’m going to deny your request to seal. If you want to file
a writ, your office can file a writ.”
                              DISCUSSION
       Generally, we review a trial court’s decision to seal or to
refuse to seal records for abuse of discretion. (In re A.V. (2017)
11 Cal. App. 5th 697, 711.) But where, as here, the court’s decision
raises an issue of statutory interpretation, our review is de novo.
(In re Joshua R. (2017) 7 Cal. App. 5th 864, 867.)
       Section 786, subdivision (e) provides, in relevant part,
              “If a person who has been alleged to be a
              ward of the juvenile court has their petition
              dismissed by the court, whether on the motion
              of the prosecution or on the court’s own motion,
              . . . the court shall order sealed all records
              pertaining to the dismissed petition in the
              custody of the juvenile court, and in the custody



                                5
             of law enforcement agencies, the probation
             department, or the Department of Justice.”
       S.G. contends—and the Attorney General concedes—the
trial court erred in failing to order S.G.’s records sealed under
section 786, subdivision (e). We agree as well. The language
of the statute, the legislative history, and governing cases such
as In re W.R. make clear the trial court was required to seal
S.G.’s juvenile records when the court dismissed his section 602
petitions.
       The Legislature amended section 786, subdivision (e),
effective January 1, 2018. (Stats. 2017, ch. 685, § 1.5; In re W.R.,
supra, 22 Cal.App.5th at pp. 290-291.) The Legislative Counsel’s
Digest states,
             “This bill would require, if a person who has
             been alleged to be a ward of the juvenile court,
             and has his or her petition dismissed or if the
             petition is not sustained by the court after
             an adjudication hearing, the court to seal all
             records pertaining to that dismissed petition
             that are in the custody of the juvenile court,
             and in the custody of law enforcement agencies,
             the probation department, or the Department
             of Justice in accordance with a specified
             procedure.” (Legis. Counsel’s Dig., Assem. Bill
             No. 529 (2017-2018 Reg. Sess.).)
The Attorney General also quotes the sponsor of the bill that
amended section 786, subdivision (e):
             “AB 529 seeks to extend this same process [of
             sealing records] to similar cases where a minor
             has had his delinquency petition dismissed
             without an adjudication due to insufficient
             evidence, in the interest of justice or because



                                 6
               he is incompetent and not likely to become
               competent in the foreseeable future, regardless
               of the alleged offense.” (Sen. Com. on Public
               Safety, Rep. on Assem. Bill No. 529 (2017-2018
               Reg. Sess.) June 6, 2017, p. 6.)
       While the statute refers to dismissals on the prosecutor’s
motion or the court’s own motion, there is no meaningful
distinction between those circumstances and the case here, where
the court granted the minor’s motion to dismiss the petitions
because he had not attained competence and was unlikely to
do so. The Legislative Counsel’s Digest makes no distinction
among a prosecutor’s motion, the court’s motion, and a defense
motion, and the bill’s sponsor specifically listed dismissals under
section 782 or because the minor had not attained competence
as contemplated by the legislation. Indeed, In re W.R. involved
a dismissal on a defense motion when the minor failed to attain
competence—precisely what happened here. In that case, the
minor W.R. was found incompetent to stand trial on a section 602
petition for felony assault.4 The minor’s counsel made an oral
motion to dismiss the petition under section 782 and the court
granted it. But the court denied the minor’s motion to seal his
juvenile records. (In re W.R., supra, 22 Cal.App.5th at pp. 289-
290.)
       The court of appeal reversed. The court stated, “[T]he
petition . . . was dismissed by the court in the interests of justice,
after the minor was found incompetent to stand trial and not
likely to become competent in the foreseeable future. Thus,

4     That petition was the seventh petition filed against the
minor. Other petitions were not sustained after an adjudication
hearing or were dismissed on the prosecution’s motion as part of
a negotiated disposition. (In re W.R., supra, 22 Cal.App.5th at
pp. 286-292.)


                                  7
section 786, subdivision (e) requires the sealing of records
pertaining to that petition as well.” (In re W.R., supra, 22
Cal.App.5th at p. 292.) As S.G. notes, if it were otherwise—
if a minor with an IQ of 61 who cannot attain competency
despite months of effort were denied the benefits of the 2018
enactment—an equal protection issue would be presented.
      In sum, as the Attorney General succinctly and aptly
puts it, “[T]he statute applies whenever a juvenile is alleged
to be a ward of the court and then has that petition dismissed
by the court. Accordingly, appellant’s motion to seal his records
should have been granted.”
                           DISPOSITION
      We reverse the juvenile court’s order denying S.G.’s motion
to seal the records of his juvenile proceedings under Welfare and
Institutions Code section 786, subdivision (e). We remand the
matter with directions for the court to grant the motion and order
the records sealed.

      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                    EGERTON, J.

We concur:




                 EDMON, P. J.                    DHANIDINA, J.




                                8